      Case 4:20-cv-00058-RGE-SBJ Document 27 Filed 09/18/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION


 PETER P. MOE,
                                                     Civil No. 4:20-cv-00058
                Plaintiff,
                                                     MOTION TO CERTIFY
 v.                                                  QUESTION

 GRINNELL COLLEGE,

                Defendant.


       Pursuant to federal case law from this district, Defendant Grinnell College files this motion

to certify a question to the Iowa Supreme Court. In support of this motion, Defendant states:


       1.      In Count IV of the Complaint (docket no. 1), Plaintiff Peter P. Moe alleges

Defendant Grinnell College engaged in “Wrongful Discipline” by subjecting Moe to a

disciplinary process that did not conform to Grinnell’s established procedure or satisfy principles

of fundamental fairness and due process. Cmplt. at ¶ 253.

       2.      Case law provides that the Court may certify a question to the Iowa Supreme

Court on a party’s motion or on its own motion when “‘it appears there may be no controlling

precedent’ from the appellate courts of Iowa.” Neppl v. Wells Fargo Bank, Nat’l Ass’n, No. 4:19-

cv-00387-JAJ, 2020 WL 3446174 at *2 (S.D. Iowa June 3, 2020).

       3.      There is no decision from the Iowa Supreme Court or the Iowa Court of Appeals

that has expressly recognized a Wrongful Discipline cause of action. Accordingly, certification

of this question is appropriate under the Local Rules.

       4.      Further, certification is appropriate under Iowa Code section 684A.1. This statute

authorizes the Iowa Supreme Court to answer certified questions of law from a federal court



                                                 1
          Case 4:20-cv-00058-RGE-SBJ Document 27 Filed 09/18/20 Page 2 of 3




under the following circumstances: when it is requested by the certifying court, when it involves

questions of law of the state of Iowa that are determinative of the case, and when there is no

controlling precedent. Iowa Code § 684A.1. All these circumstances are present in the instant

action.

          5.     The question presented involves an interpretation of Iowa law. The question for

interpretation is whether Iowa law recognizes a cause of action for Wrongful Discipline, brought

by students against their private college or university.

          6.     This question has a determinative effect in the instant action because, if Iowa law

does not recognize a cause of action for Wrongful Discipline, Plaintiff’s Wrongful Discipline

claim must fail as a matter of law.

          7.     As stated above, there is no controlling precedent on this issue. Certification is

therefore appropriate under section 684.1.

          8.     Because certification is appropriate and would provide meaningful and

determinative guidance to the parties and the court before trial, Defendant respectfully requests

that the Court certify the following question to the Iowa Supreme Court:

          Does Iowa law recognize a cause of action for Wrongful Discipline, brought by students

          against their private college or university?

          9.     In support of this Motion, Defendant submits a supporting brief.

          For the foregoing reasons, Defendant respectfully requests that the Court certify the

question presented above to the Iowa Supreme Court.

Dated: Friday, September 18, 2020
                                                 Respectfully submitted,

                                                 By: /s/ Frances M. Haas
                                                 Frances M. Haas, AT0009838
                                                 Logan J. Eliasen, AT0013755


                                                    2
      Case 4:20-cv-00058-RGE-SBJ Document 27 Filed 09/18/20 Page 3 of 3




                                             NYEMASTER GOODE P.C.
                                             700 Walnut Street, Suite 1600
                                             Des Moines, IA 50309
                                             Telephone: 515-283-3100
                                             Fax: 515-283-3108
                                             Email: FMHaas@nyemaster.com
                                                    LEliasen@nyemaster.com

                                        ATTORNEYS FOR DEFENDANT
                                CERTIFICATE OF SERVICE
       I certify that on September 18, 2020, I electronically filed the foregoing with the Clerk of
Court for the United States District Court for the Southern District of Iowa using the CM/ECF
system, which will send notification of such filing to the following counsel of record registered
with the CM/ECF system:

       David H. Goldman
       Amy K. Davis
       BABICH GOLDMAN, P.C.
       501 S.W. 7th Street, Suite J
       Des Moines, Iowa 50309

       Andrew T. Miltenberg
       Kara L. Gorycki
       NESENOFF & MILTENBERG, LLP
       363 Seventh Avenue, Fifth Floor
       New York, New York 10001

       ATTORNEYS FOR PLAINTIFF

                                                             /s/ Shannon Greenman




                                                3
